FILED
                            NOT FOR PUBLICATION                             JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JASVIR SINGH,                                    No. 06-71271

              Petitioner,                        Agency No. A098-505-059

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 17, 2010 **
                              San Francisco, California

Before: TASHIMA and BEA, Circuit Judges, and READE, Chief District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Linda R. Reade, United States District Court Judge for
the Northern District of Iowa, sitting by designation.

                                          1
      Jasvir Singh, a native and citizen of India, petitions for review of a decision

by the Board of Immigration Appeals (“BIA”), dismissing his appeal from a

decision by the Immigration Judge (“IJ”). The IJ denied Singh’s applications for

asylum, withholding of removal, and relief under the Convention Against Torture.

      Singh testified he was jailed and beaten in 1993 because the Indian police

suspected he and his friend were harboring and supporting militants, and that

during the following eleven years, the Indian police searched for him in India until

he came to the United States in 2004.

      “Where, as here, the BIA adopts the IJ’s decision while adding its own

reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.

2000). We review the adverse credibility finding for substantial evidence. Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). The substantial evidence standard

sets a high bar for reversing the BIA’s decision: “[T]he administrative findings of

fact are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Chechoub v. INS, 257 F.3d

1038, 1043 (9th Cir. 2001).

       The implausibility of testimony can be a proper basis for finding that the

testimony is inherently unbelievable if the IJ’s logical inferences are supported by

substantial evidence. See Don v. Gonzales, 476 F.3d 738, 743 (9th Cir. 2007)


                                          2
(holding substantial evidence supported the IJ’s finding that petitioner’s fear of

persecution by the police was implausible where petitioner had relatives in the

police department, had reported threats to the police and had repeated, voluntary

interactions with the police).

      The record contains substantial evidence supporting the BIA’s and IJ’s

adverse credibility finding. Singh testified he was able to live in India safely, free

of harassment, for eleven years following his arrest, while openly working for the

Akali Dal Mann political party seeking an independent Sikh state. This belies his

claim that he could not relocate anywhere in India safely.

      Singh also testified that from the time of his detention in 1993 until the

hearing in 2004, the Indian police continued to harass his wife by coming to his

house one to two times a month to look for him, and by detaining her in 2003. Yet

none of the affidavits from Singh’s relatives, friends and neighbors, including his

wife, mentioned these things.

      Singh testified the police arrested him in 1993 because they suspected him

of harboring and supporting armed militants. He also testified he fled because he

did not want the police to be angry with him for not testifying against the militants,

nor did he want the militants to be angry with him for testifying against them. He

did not testify that he was arrested because he was a Sikh, nor because of his


                                           3
membership in the Dal Mann political party, which he was not even a member of at

the time of his arrest. An arrest in connection with the investigation of criminal

activity is not a protected ground for asylum or withholding of removal. 8 U.S.C.

§ 1101(a)(42)(A).

      Furthermore, a petitioner does not have a well-founded fear of persecution if

he can avoid persecution by relocating to another part of the petitioner’s home

country, if under all the circumstances it would be reasonable to expect the

petitioner to do so. 8 C.F.R. § 1208.13(b)(2)(ii). Here, Singh was able to live free

from persecution in another town in India for eleven years.

      Finally, the IJ found that the government had met its burden to prove Singh

would not be persecuted for any reason if he returned because country conditions

had changed. 8 C.F.R. § 208.13(b)(1).

      PETITION DENIED.




                                          4